

115 HR 5969 IH: Speed Up Broadband Access Act of 2018
U.S. House of Representatives
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5969IN THE HOUSE OF REPRESENTATIVESMay 24, 2018Mr. Pocan introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the use of Federal funds for the provision of broadband service in any State that has
			 in effect a law, regulation, or other requirement that prohibits, limits,
			 places conditions on, or regulates the provision of broadband service by
			 public, cooperative, or nonprofit broadband providers.
	
 1.Short titleThis Act may be cited as the Speed Up Broadband Access Act of 2018. 2.Prohibition on Federal funds for broadband in States that limit public, co-op, or nonprofit broadband providers (a)In generalNo Federal funds may be used for the provision of broadband service in any State that has in effect a law, regulation, or other requirement having the force or effect of law that prohibits, limits, places conditions on, or regulates the provision of broadband service—
 (1)by a political subdivision of such State (or an agency or instrumentality of such subdivision) to residents of such political subdivision; or
 (2)by any nonprofit organization, or any person who is cooperatively organized, to residents of such State.
 (b)Availability of Federal funds for public, co-Op, and nonprofit broadband providersSubsection (a) shall not apply to the use of Federal funds for the provision of broadband service by an entity described in paragraph (1) or (2) of subsection (a).
 (c)Treatment of generally applicable State lawsFor purposes of subsection (a), a law, regulation, or other requirement having the force or effect of law that applies generally to the provision of broadband service in a State, including by private, for-profit providers, shall not be considered to prohibit, limit, place conditions on, or regulate the provision of broadband service by an entity described in paragraph (1) or (2) of such subsection.
 (d)DefinitionsIn this section: (1)Broadband serviceThe term broadband service means advanced telecommunications capability (as defined in section 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302)).
 (2)Federal fundsThe term Federal funds means any grant, loan, loan guarantee, or other form of financial support that is provided by the Federal Government.
 (3)Nonprofit organizationThe term nonprofit organization means any corporation or association, however organized, no part of the net earnings of which inures to the benefit of any private shareholder or individual.
 (4)StateThe term State means each of the several States, the District of Columbia, and each commonwealth, territory, or possession of the United States.
				